Exhibit 10.37

EMPLOYMENT AGREEMENT

This AGREEMENT (the “Agreement”) is made as of April 18, 2005, by and between
Boston Private Financial Holdings, Inc., a Massachusetts corporation with its
headquarters located in Boston, Massachusetts (the “Employer”), and Steven D.
Hayworth (the “Executive”), which shall be effective at the Effective Time of
the Merger (as defined in the Agreement and Plan of Merger by and between the
Employer and the Bank (as defined below) dated as of April 18, 2005 (the “Merger
Agreement”)). In the event that the Effective Time shall not occur, this
Agreement shall be void ab initio and of no further force and effect.

In consideration of the mutual covenants contained in this Agreement, the
Employer and the Executive agree as follows:

WHEREAS, at the Effective Time, the Employer will acquire Gibraltar Bank, in
Coral Gables, Florida (the “Bank”);

WHEREAS, following the Effective Time, the Employer will continue to operate the
Bank under the name Gibraltar Bank;

WHEREAS, the Executive is currently employed by the Bank pursuant to the
Employment Agreement dated as of January 1, 2004 by and between the Bank,
Gibraltar Financial Corporation and the Executive (the “Prior Agreement”);

WHEREAS, following the Effective Time, the Employer desires to continue to
employ the Executive who, up until the Effective Time, served as the Bank’s
Founder, President and Chief Executive Officer, and the Executive desires to be
employed by the Employer;

WHEREAS, the Executive acknowledges that, in his position he will be given
access to and will help develop trade secrets, valuable confidential business or
professional information, substantial customer relationships and customer good
will on behalf of the Bank and the Employer;

NOW THEREFORE, in consideration of the mutual promises contained in this
Agreement, the Employer and the Executive agree as follows:

1. Employment. The Employer agrees to employ the Executive and the Executive
agrees to be employed by the Employer on the terms and conditions set forth in
this Agreement.

2. Capacity. The Executive shall serve the Employer as Chief Executive Officer
of the Bank, President of the Bank and Chairman of the Board of Directors of the
Bank. In addition, the Executive shall serve as a member of the Chairman’s
Council for the Employer. The Executive shall also serve the Employer in such
other or additional offices that are consistent with the Executive’s status and
office, in consultation with the Executive, as the Executive may be requested to
serve by the Employer’s Board of Directors or the Employer’s Chief Executive
Officer. In such capacity or capacities, the Executive shall perform such
services and duties in connection with the business, affairs and operations of
the Employer as are commensurate with the Executive positions and may be
assigned or delegated to the Executive from time to time by the Employer’s Board
of Director’s Chief Executive Officer.



--------------------------------------------------------------------------------

3. Term. Subject to the provisions of Section 6, the term of employment pursuant
to this agreement (the “Term”) shall be from the date on which the Effective
Time occurs (the “Effective Date”) through and including January 31, 2011.

4. Compensation and Benefits. The regular compensation and benefits payable to
the Executive under this Agreement shall be as follows:

(a) Salary.

(i) From the Effective Date through December 31, 2005: For the period from the
Effective Date through and including December 31, 2005, the Employer shall pay
the Executive, for all services rendered by the Executive under this Agreement,
a salary (the “2005 Salary”) at the annual rate of Eight Hundred Thousand
Dollars ($800,000). The 2005 Salary shall be payable in periodic installments in
accordance with the Employer’s usual practice for the Bank’s senior executives.

(ii) From January 1, 2006 through the end of the Term: For the period from and
including January 1, 2006 through the end of the Term, the Employer shall pay to
the Executive, for all services rendered by the Executive under this Agreement,
a salary (the “2006 and Beyond Salary”) at the annual rate of Four Hundred
Thousand Dollars ($400,000), to be increased by $40,000 per year as of January 1
for each year of the Term from 2007 through 2011 such that the Executive’s 2006
and Beyond Salary shall be at the annual rate of Six Hundred Thousand Dollars
($600,000) as of January 1, 2011. The 2006 and Beyond Salary shall be payable in
periodic installments in accordance with the Employer’s usual practice for the
Bank’s senior executives.

(b) Bonus.

(i) 2005 Bonus: For the calendar year ending December 31, 2005, the Employer
shall pay to the Executive a bonus (or bonuses) on terms and conditions,
including any applicable performance goals, as in effect between the Executive
and the Bank immediately prior to the Effective Time . Any bonus payable to the
Executive with respect to calendar year 2005 shall be paid to the Executive by
no later than March 15, 2006.

(ii) Bonus for period beginning with the calendar year ending December 31, 2006:
Beginning in calendar year 2006, the Bank shall establish an annual bonus
program (the “Bank Management Bonus Pool”) for the Bank’s key management
personnel as designated by the Employer (“Key Bank Management Personnel”). The
Bank Management Bonus Pool shall be equal 7.5 percent of the Bank’s Pre-Tax
Income (as defined below) for the year with respect to which bonuses are
payable. “Pre –Tax Income” shall mean the pre-tax income of the Bank, determined
in accordance with generally accepted accounting principles, less any unusual
gain on sale items and plus any unusual losses on sale items plus an amount
equal to the Bank Management Bonus Pool and all amortization expense related to
intangibles resulting from the merger.

 

2



--------------------------------------------------------------------------------

Notwithstanding the foregoing, beginning in calendar year 2007, if the Bank’s
Pre-Tax Income with respect to any calendar year exceeds the Target Amount (as
set forth below) for that year, then the Bank Management Bonus Pool will equal
8.25% of Pre-Tax Income for that year. For each calendar year during the Term
commencing in calendar year 2006, the Executive shall be paid an annual bonus by
the Bank (the “Annual Bonus”) equal to 50 percent of the Bank Management Bonus
Pool, which shall be paid by the Bank in semi-annual installments on or about
June 30 and December 31 of each following year, in such proportional amounts as
shall be determined by the Executive, provided that the Executive is employed
pursuant to this Agreement on such payout date.

 

Year

  

Target Amount

2007

   $34,717,500

2008

   The greater of $43,396,875 and 125% of Pre-Tax Income for 2007

2009

   The greater of $54,246,094 and 125% of Pre-Tax Income for 2008

2010

   The greater of $67,807,617 and 125% of Pre-Tax Income for 2009

(c) Performance Based Grants.

(i) Restricted Stock Grants.

(A) Conditions of Grants. On the Effective Date and each January 31 of the years
2007 through 2011, provided that the Executive is employed by the Employer on
such date in accordance with this Agreement, the Executive will receive a grant
of a number of restricted shares of the Employer (the “Restricted Shares”)
pursuant to the terms of the Employer’s 2004 Stock Option and Incentive Plan or
any successor plan (the “Plan”), to the extent not inconsistent with the terms
herewith, as follows, provided that, no Restricted Shares will be issued to the
Executive after the Effective Date unless the Bank’s “pre-tax return on tangible
equity” (determined in accordance with generally accepted accounting principles)
equals or exceeds 30 percent for the full fiscal year immediately preceding the
year in which the applicable date of grant is scheduled to occur; provided that
the “pre-tax return on tangible equity” does not include any expense related to
amortization of Merger related intangibles on any one time changes or expenses
related to the Merger:

(1) Effective Date Restricted Shares. The number of Restricted Shares issued on
the Effective Date shall be equal to the quotient obtained by dividing
(x) $250,000 by (y) the closing price of the Employer’s common stock on the
Effective Date,

 

3



--------------------------------------------------------------------------------

(2) Subsequent Restricted Shares. The number of Restricted Shares issued to the
Executive on January 31 of each year for the remainder of the Term shall be
equal to the quotient obtained by dividing (x) $150,000 by (y) the closing price
of the Employer’s common stock on the date of grant.

(B) Vesting of Restricted Stock Grant. Subject to Section 6 of this Agreement,
each grant of Restricted Shares will vest and any repurchase right thereon shall
lapse on the fifth anniversary of the Effective Date (the “Cliff Vesting Date”),
subject to the Executive’s continuous employment with the Employer through the
Cliff Vesting Date.

(C) Effect of Changes in Capital Structure on Restricted Shares. In the event of
any stock split, reverse stock split, stock dividend, merger, consolidation,
recapitalization or similar event affecting the capital structure of the
Employer occurring prior to the Effective Time, the number and kind of shares
granted and subject to the Restricted Shares shall be equitably and
proportionately adjusted.

(D) Potential for Accelerated Vesting of Restricted Shares. Notwithstanding the
foregoing and any provision in the Plan (including without limitation
Section 7(c) thereof) to the contrary, the Restricted Shares shall immediately
vest and any repurchase right thereon shall lapse upon a Change of Control (as
defined in Section 6(f)(i)) or upon the Executive’s death or disability
(pursuant to Section 6(d)).

(ii) Other Performance-Based Awards. During the Term, the Executive shall
receive performance-based compensation grants in amounts and on terms and
conditions no less favorable than those provided to similarly situated
executives of the Employer. Without limiting the generality of the foregoing, in
the event of a Change of Control, all such equity compensation awards shall vest
and become immediately exercisable.

(d) Regular Benefits. The Executive shall also be entitled to participate in any
employee benefit plans, medical insurance plans, disability income plans,
retirement plans, vacation plans, expense reimbursement plans and other benefit
plans which the Employer may from time to time have in effect for all or most of
the Bank’s senior executives. Such participation shall be subject to the terms
of the applicable plan documents, generally applicable policies of the Employer,
applicable law and the discretion of the Employer’s Board of Directors, the
Compensation Committee or any administrative or other committee provided for in
or contemplated by any such plan. Nothing contained in this Agreement shall be
construed to create any obligation on the part of the Employer to establish any
such plan or to maintain the effectiveness of any such plan which may be in
effect from time to time. Notwithstanding the foregoing, during the Term, the
Employer shall causes the Bank to continue to maintain for the Executive, the
life insurance and disability insurance benefits maintained by the Bank for the
Executive as of immediately prior to the Effective Time.

 

4



--------------------------------------------------------------------------------

(e) Automobile and Other Perquisites. The Employer shall cause the Bank to
provide the Executive with the use of a leased automobile and shall cause the
Bank to reimburse the Executive for all reasonable business-related expenses
associated with the lease of such automobile and its maintenance and operation,
all in accordance with the Employer’s current policies, which shall be no less
favorable than those applicable to the Executive as of immediately prior to the
Effective Time. The Executive shall be provided with perquisites no less
favorable than those provided to the Executive by the Bank as of immediately
prior to the Effective Time.

(f) Taxation of Payments and Benefits. The Employer shall undertake to make
deductions, withholdings and tax reports with respect to payments and benefits
under this Agreement to the extent that it reasonably and in good faith believes
that it is required to make such deductions, withholdings and tax reports.
Payments under this Agreement shall be in amounts net of any such deductions or
withholdings. Nothing in this Agreement shall be construed to require the
Employer to make any payments to compensate the Executive for any adverse tax
effect associated with any payments or benefits or for any deduction or
withholding from any payment or benefit.

(g) Payout of Prior Agreement. At the Effective Time, the Executive shall
receive a lump-sum cash amount equal to the amount that the Executive would have
received upon a termination without “cause” (as defined in the Prior Agreement)
immediately following the Effective Time under Section 5.1 of the Prior
Agreement. In addition, at the Effective Time, the Executive shall be paid a
lump sum cash amount equal to the amount that the Executive would have received
with respect to his Seller SARs (as defined in the Merger Agreement) under the
terms of the Merger Agreement and Executive’s Seller SARs or rights to a payment
one year after the Effective Date shall be cancelled.

(h) Exclusivity of Salary and Benefits. During the Term, the sole compensation
to which the Executive shall be entitled under this Agreement is set forth
herein.

5. Extent of Service. During the Executive’s employment under this Agreement,
the Executive shall, subject to the direction and supervision of the Employer’s
Board of Directors or the Employer’s Chief Executive Officer, devote the
Executive’s full business time, best efforts and business judgment, skill and
knowledge to the advancement of the Employer’s interests and to the discharge of
the Executive’s duties and responsibilities under this Agreement. The Executive
shall not engage in any other business activity, except as may be approved by
the Employer’s Board of Directors; provided that nothing in this Agreement shall
be construed as preventing the Executive from:

(a) investing the Executive’s assets in any company or other entity in a manner
not prohibited by Section 7(d) and in such form or manner as shall not require
any material activities on the Executive’s part in connection with the
operations or affairs of the companies or other entities in which such
investments are made; or

(b) engaging in religious, charitable or other community or non-profit
activities that do not impair the Executive’s ability to fulfill the Executive’s
duties and responsibilities under this Agreement.

 

5



--------------------------------------------------------------------------------

6. Termination and Termination Benefits. Notwithstanding the provisions of
Section 3, the Executive’s employment under this Agreement shall terminate under
the following circumstances set forth in this Section 6.

(a) Termination by the Employer for Cause. The Executive’s employment under this
Agreement may be terminated for Cause without further liability on the part of
the Employer effective immediately upon a vote of the Employer’s Board of
Directors and written notice to the Executive. Only the following shall
constitute “Cause” for such termination:

(i) use of alcohol or a controlled substance which is materially and
demonstrably injurious to the Employer;

(ii) the conviction of the Executive for, or a plea of guilty or nolo contendere
by the Executive to, a felony;

(iii) intentional refusal by the Executive to perform his stated and lawful
duties hereunder in any material respect, after written notice to the Executive
and an opportunity for the Executive to be heard by the Employer’s Board of
Directors;

(iv) willful breach of fiduciary duty owned by the Executive to the Employer or
the Bank, which is materially and demonstrably injurious to the Employer;

(v) the Executive’s gross negligence or willful misconduct in the performance of
his duties hereunder or the material breach of any of the terms of this
Agreement by the Executive, after written notice to the Executive and an
opportunity for the executive to be heard by the Employer’s Board of Directors.

(b) Termination by the Executive Without Good Reason. The Executive’s employment
under this Agreement may be terminated by the Executive without Good Reason (as
defined below) by written notice to the Employer’s Board of Directors at least
sixty (60) days prior to such termination without Good Reason.

(c) Termination by the Executive For Good Reason. Subject to the payment of
Termination Benefits pursuant to Section 6(g), below, the Executive’s employment
under this Agreement may be terminated by the Executive by written notice to the
Employer’s Board of Directors for Good Reason. For purposes of this Agreement,
“Good Reason” shall mean:

(A) the assignment to the Executive, without the prior written consent of the
Executive, of any substantial duties inconsistent with the Executive’s position
(including status, offices, titles and reporting requirements), authority,
duties or responsibilities as contemplated by Section 2 of this Agreement, or
any other action by the Employer which results in a substantial diminution in
such position, authority, duties or responsibilities;

(B) any failure by the Employer to materially comply with any of the provisions
of Section 4 of this Agreement; or

 

6



--------------------------------------------------------------------------------

(C) a material breach by the Employer of this Agreement; or

(D) any requirement by the Employer that the Executive’s services be rendered
primarily at a location or locations more than 35 miles outside of Coral Gables,
Florida.

The Executive shall provide the Employer with reasonable notice and an
opportunity to cure any of the events listed in this Section 6 (c) and the
Executive shall not be entitled to compensation pursuant to Section 6(g) unless
the Employer fails to cure within a reasonable period, which shall in no event
exceed ten (10) business days.

(d) Death or Disability. Executive’s employment shall terminate immediately upon
Executive’s death. If the Executive shall be disabled so as to be unable to
perform the essential functions of the Executive’s then existing position or
positions under this Agreement with or without reasonable accommodation, the
Employer’s Chief Executive Officer or the Employer’s Board of Directors may
remove the Executive from any responsibilities and/or reassign the Executive to
another position with the Employer for the remainder of the Term or during the
period of such disability. Notwithstanding any such removal or reassignment, the
Executive shall continue to receive the Executive’s full Salary (less any
disability pay or sick pay benefits to which the Executive may be entitled under
the Employer’s policies) and benefits under Section 4 of this Agreement (except
to the extent that the Executive may be ineligible for one or more such benefits
under applicable plan terms) for a period of time equal to the lesser of (i) six
(6) months; or (ii) the remainder of the Term. In addition to the foregoing,
notwithstanding the provisions of Section 7(c) of the Plan, the Restricted
Shares shall immediately vest and any repurchase right thereon shall lapse upon
any termination by reason of the Executive’s death or disability. If any
question shall arise as to whether during any period the Executive is disabled
so as to be unable to perform the essential functions of the Executive’s then
existing position or positions with or without reasonable accommodation, the
Executive may, and at the request of the Employer shall, submit to the Employer
a certification in reasonable detail by a physician selected by the Employer to
whom the Executive or the Executive’s guardian has no reasonable objection as to
whether the Executive is so disabled or how long such disability is expected to
continue, and such certification shall for the purposes of this Agreement be
conclusive of the issue. The Executive shall cooperate with any reasonable
request of the physician in connection with such certification. If such question
shall arise and the Executive shall fail to submit such certification, the
Employer’s determination of such issue shall be binding on the Executive.
Nothing in this Section 6(d) shall be construed to waive the Executive’s rights,
if any, under existing law including, without limitation, the Family and Medical
Leave Act of 1993, 29 U.S.C. §2601 et seq. and the Americans with Disabilities
Act, 42 U.S.C. §12101 et seq.

(e) Termination by the Employer Without Cause. Subject to the payment of
Termination Benefits pursuant to Section 6(g), below, the Executive’s employment
under this Agreement may be terminated by the Employer without Cause upon
written notice to the Executive by a vote of the Employer’s Board of Directors.

 

7



--------------------------------------------------------------------------------

(f) Change of Control Provisions.

(i)”Change of Control” shall have the meaning set forth in the Employer’s 2004
Stock Option and Incentive Plan as in effect on the date hereof.

(ii) If, within one year following a Change of Control, the Employer terminates
the Executive’s employment without Cause or if the Executive terminates his
employment with Good Reason, the Executive will be entitled to the payment of
Termination Benefits pursuant to Section 6(g)(iii), below.

(iii) It is the intention of the Executive and of the Employer that no payments
by the Employer to or for the benefit of the Executive under this Agreement or
any other agreement or plan, if any, pursuant to which the Executive is entitled
to receive payments or benefits shall be nondeductible to the Employer by reason
of the operation of Section 280G of the Code relating to parachute payments or
any like statutory or regulatory provision. Accordingly, and notwithstanding any
other provision of this Agreement or any such agreement or plan, if by reason of
the operation of said Section 280G or any like statutory or regulatory
provision, any such payments exceed the amount which can be deducted by the
Employer, such payments shall be reduced to the maximum amount which can be
deducted by the Employer. To the extent that payments exceeding such maximum
deductible amount have made to or for the benefit of the Executive, such excess
payments shall be refunded to the Employer with the interest thereon at the
applicable Federal rate determined under Section 1274(d) of the Code, compounded
annually, or at such other rate as may be required in order that no such
payments shall be nondeductible to the Employer by reason of the operation of
said Section 280G or any like statutory or regulatory provision. To the extent
that there is more than one method of reducing the payments to bring them within
the limitations of said Section 280G or any like statutory or regulatory
provision, the Executive shall determine which method shall be followed,
provided that if the Executive fails to make such determination within
forty-five (45) days after the Employer has given notice of the need for such
reduction, the Employer may determine the method of such reduction in its sole
discretion.

(g) Certain Termination Benefits. Unless otherwise specifically provided in this
Agreement or otherwise required by law, all compensation and benefits payable to
the Executive under this Agreement shall terminate on the date of termination of
the Executive’s employment under this Agreement other than the Accrued
Oblications and the Other Benefits (in each case, as defined below).
Notwithstanding the foregoing, in the event of termination of the Executive’s
employment with the Employer by the Employer without Cause or by the Executive
for Good Reason and subject to the Executive’s agreement to a release of any and
all legal claims in the form attached hereto as Exhibit A, the Employer shall
provide to the Executive the following termination benefits(“Termination
Benefits”):

(i) the sum of (1) the Executive’s accrued annual base salary and any accrued
vacation pay through the date of termination, (2) the Executive’s business
expenses that have not been reimbursed by the Employer as the date of
termination that were incurred by the Executive prior to the date of termination
in accordance with the applicable Employer policy, and (3) the Executive’s
annual bonus earned for the fiscal year immediately preceding the fiscal year in
which the date of termination occurs

 

8



--------------------------------------------------------------------------------

if such bonus has been determined but not paid as of the date of termination
(the sum of the amounts described in clauses (1) through (3), shall be
hereinafter referred to as the “Accrued Obligations”); and

(ii) the product of (1) the Annual Bonus earned by the Executive with respect to
the most recently completed fiscal year preceding the date of termination (the “
Reference Bonus”), and (2) a fraction, the numerator of which is the number of
days in the fiscal year in which the date of termination occurs through the date
of termination, and the denominator of which is 365 (the “Pro Rata Bonus”); and

(iii) the amount equal to the product of (1) one and (2) the sum of (x) the
Executive’s Annual Base Salary as in effect immediately prior to the date of
termination-and (y) the Reference bonus, provided, that in the event that such
termination of employment is within one (1) year following a Change of Control,
the amount equal to the product of (1) two and (2) the sum of (x) the
Executive’s Annual Base Salary and (y) the Reference Bonus.

In addition, any equity-based awards granted to the Executive, including the
Restricted Shares that have been granted to the Executive as of the date of
termination, shall vest and become free of restrictions immediately and any
repurchase right thereon shall lapse, notwithstanding any provisions of the Plan
to the contrary, including without limitation the provisions of Section 7(c) of
the Plan.

(h) Non-Exclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in any plan, program, policy
or practice provided by the Employer or any of its affiliates and for which the
Executive may qualify, nor shall anything herein limit or otherwise affect such
rights as the Executive may have under any other contract or agreement with the
Employer or any of its affiliates, except the Prior Agreement, which is
superseded as specified in Section 10 herein. Amounts that are vested benefits
or that the Executive is otherwise entitled to receive under any plan, policy,
practice or program of or any other contract or agreement with the Employer or
its affiliates at or subsequent to the date of termination shall be payable in
accordance with such plan, policy, practice, or program or contract agreement,
except as explicitly modified by this Agreement. Notwithstanding the foregoing,
if the Executive receives payments and benefits pursuant to Section 6(g) of this
Agreement, the Executive shall not be entitled to any severance pay or benefits
under any severance plan, program or policy of the Employer or any of its
affiliates.

(i) Full Statement. The Employer’s obligation to make the payments provided for
in this Agreement and otherwise to perform its obligations hereunder shall not
be affected by any set-off, counterclaim, recoupment, defense, or other claim,
right or action that the Employer may have against the Executive or others. In
no event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement, and such amounts shall not be reduced
whether or not the Executive obtains other employment. The Employer agrees to
pay as incurred (within 10 days following the Employer’s receipt of an invoice
from the Executive), to the full extent permitted by law, all legal fees and
expenses that the Executive may reasonably incur as a result of any contest by
the Employer, the Executive or others of the

 

9



--------------------------------------------------------------------------------

validity or enforceability of, or liability under, any provision of this
Agreement, plus, in each case, interest on any delayed payment at the applicable
federal rate provided for in Section 7872(f)(2)(A) of the Internal Revenue Code
of 1986, as amended (the “Code”), provided that the Executive is the prevailing
party in any such litigation.

7. Confidential Information, Noncompetition and Cooperation.

(a) Confidential Information. As used in this Agreement, “Confidential
Information” means information belonging to the Employer which is of value to
the Employer in the course of conducting its business and the disclosure of
which could result in a competitive or other disadvantage to the Employer.
Confidential Information includes, without limitation, financial information,
reports, and forecasts; inventions, improvements and other intellectual
property; trade secrets; know-how; designs, processes or formulae; software;
market or sales information or plans; customer lists; and business plans,
prospects and opportunities (such as possible acquisitions or dispositions of
businesses or facilities) which is of value to the Employer in the course of
conducting its business and the disclosure of which could result in a
competitive or other disadvantage to the Employer. Confidential Information
includes information developed by the Executive in the course of the Executive’s
employment by the Employer, as well as other information to which the Executive
may have access in connection with the Executive’s employment. Confidential
Information also includes the confidential information of others with which the
Employer has a business relationship. Notwithstanding the foregoing,
Confidential Information does not include information in the public domain,
unless due to breach of the Executive’s duties under Section 7(b).

(b) Confidentiality. The Executive understands and agrees that the Executive’s
employment creates a relationship of confidence and trust between the Executive
and the Employer with respect to all Confidential Information. At all times,
both during the Executive’s employment with the Employer and after its
termination, the Executive will keep in confidence and trust all such
Confidential Information, and will not use or disclose any such Confidential
Information without the written consent of the Employer, except as may be
necessary in the ordinary course of performing the Executive’s duties to the
Employer or as may be required by applicable law or pursuant to court order.

(c) Documents, Records, etc. All documents, records, data, apparatus, equipment
and other physical property, whether or not pertaining to Confidential
Information, which are furnished to the Executive by the Employer or are
produced by the Executive in connection with the Executive’s employment will be
and remain the sole property of the Employer. The Executive will return to the
Employer all such materials and property as and when requested by the Employer.
In any event, the Executive will return all such materials and property
immediately upon termination of the Executive’s employment for any reason. The
Executive will not retain with the Executive any such material or property or
any copies thereof after such termination.

(d) Noncompetition and Nonsolicitation. During the Term and for two (2) years
following the Executive’s termination of employment during or upon expiration of
the Term, the Executive: (i) will not, directly or indirectly, whether as owner,
partner, shareholder, consultant, agent, employee, co-venturer or otherwise,
engage, participate, assist or invest in any

 

10



--------------------------------------------------------------------------------

Competing Business (as hereinafter defined); provided, that this clause
(i) shall only apply in the event that such termination of employment is by the
Executive without Good Reason or by the Employer for Cause; (ii) will refrain
from directly or indirectly employing, attempting to employ, recruiting or
otherwise soliciting, inducing or influencing any person to leave employment
with the Employer (other than terminations of employment of subordinate
employees undertaken in the course of the Executive’s employment with the
Employer); and (iii) will refrain from soliciting or encouraging any customer or
supplier to terminate or otherwise modify adversely its business relationship
with the Employer. The Executive understands that the restrictions set forth in
this Section 7(d) are intended to protect the Employer’s interest in its
Confidential Information and established employee, customer and supplier
relationships and goodwill, and agrees that such restrictions are reasonable and
appropriate for this purpose. For purposes of this Agreement, the term “
Competing Business” shall mean a business conducted anywhere in the United
States which is competitive with any business which the Employer or any of its
affiliates conducts or proposes to conduct at any time during the employment of
the Executive. Notwithstanding the foregoing, the Executive may own up to one
percent (1%) of the outstanding stock of a publicly held corporation which
constitutes or is affiliated with a Competing Business.

(e) Third-Party Agreements and Rights. The Executive hereby confirms that the
Executive is not bound by the terms of any agreement with any previous employer
or other party which restricts in any way the Executive’s use or disclosure of
information or the Executive’s engagement in any business. The Executive
represents to the Employer that the Executive’s execution of this Agreement, the
Executive’s employment with the Employer and the performance of the Executive’s
proposed duties for the Employer will not violate any obligations the Executive
may have to any such previous employer or other party. In the Executive’s work
for the Employer, the Executive will not disclose or make use of any information
in violation of any agreements with or rights of any such previous employer or
other party, and the Executive will not bring to the premises of the Employer
any copies or other tangible embodiments of non-public information belonging to
or obtained from any such previous employment or other party.

(f) Litigation and Regulatory Cooperation. During and after the Executive’s
employment, the Executive shall cooperate fully with the Employer in the defense
or prosecution of any claims or actions now in existence or which may be brought
in the future against or on behalf of the Employer which relate to events or
occurrences that transpired while the Executive was employed by the Employer.
The Executive’s full cooperation in connection with such claims or actions shall
include, but not be limited to, being available to meet with counsel to prepare
for discovery or trial and to act as a witness on behalf of the Employer at
mutually convenient times. During and after the Executive’s employment, the
Executive also shall cooperate fully with the Employer in connection with any
investigation or review of any federal, state or local regulatory authority as
any such investigation or review relates to events or occurrences that
transpired while the Executive was employed by the Employer. To the extent that
the Employer seeks the Executive’s cooperation pursuant to this Section after
the Executive’s employment has terminated, the Employer agrees that any time
spent by the Executive will be scheduled at times that do not unreasonably
interfere with other business or personal obligations of the Executive and that
the Executive will be compensated at a rate of $300 per hour for any time spent
by the Executive on the Employer’s behalf pursuant to this

 

11



--------------------------------------------------------------------------------

Section other than time spent providing testimony. The Employer shall reimburse
the Executive for any reasonable out-of-pocket expenses incurred in connection
with the Executive’s performance of obligations pursuant to this Section 7(f),
including any legal fees incurred by the Executive in connection with his
cooperation with the Employer pursuant to this section.

(f) Injunction. The Executive agrees that it would be difficult to measure any
damages caused to the Employer which might result from any breach by the
Executive of the promises set forth in this Section 7, and that in any event
money damages would be an inadequate remedy for any such breach. Accordingly,
subject to Section 8 of this Agreement, the Executive agrees that if the
Executive breaches, or proposes to breach, any portion of this Agreement, the
Employer shall be entitled, in addition to all other remedies that it may have,
to an injunction or other appropriate equitable relief to restrain any such
breach without showing or proving any actual damage to the Employer.

8. Arbitration of Disputes. Any controversy or claim arising out of or relating
to this Agreement or the breach thereof or otherwise arising out of the
Executive’s employment or the termination of that employment (including, without
limitation, any claims of unlawful employment discrimination whether based on
age or otherwise) shall, to the fullest extent permitted by law, be settled by
arbitration in any forum and form agreed upon by the parties or, in the absence
of such an agreement, under the auspices of the American Arbitration Association
(“AAA”) in Miami, Florida in accordance with the Employment Dispute Resolution
Rules of the AAA, including, but not limited to, the rules and procedures
applicable to the selection of arbitrators. In the event that any person or
entity other than the Executive or the Employer may be a party with regard to
any such controversy or claim, such controversy or claim shall be submitted to
arbitration subject to such other person or entity’s agreement. Judgment upon
the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof. This Section 8 shall be specifically enforceable.
Notwithstanding the foregoing, this Section 8 shall not preclude either party
from pursuing a court action for the sole purpose of obtaining a temporary
restraining order or a preliminary injunction in circumstances in which such
relief is appropriate; provided that any other relief shall be pursued through
an arbitration proceeding pursuant to this Section 8.

9. Consent to Jurisdiction. To the extent that any court action is permitted
consistent with or to enforce Section 8 of this Agreement, the parties hereby
consent to the jurisdiction of the Superior Court of the State of Florida and
the United States District Court for the Southern District of Florida.
Accordingly, with respect to any such court action, the Executive (a) submits to
the personal jurisdiction of such courts; (b) consents to service of process;
and (c) waives any other requirement (whether imposed by statue, rule of court,
or otherwise) with respect to personal jurisdiction or service of process.

10. Integration. This Agreement constitutes the entire agreement between the
Employer and the Bank, on the one hand, and the Executive, on the other hand,
with respect to the subject matter hereof and, as of the Effective Time,
supersedes all prior agreements between the parties with respect to any related
subject matter including without limitation the Prior Agreement. The Employer
acknowledges and reaffirms the Executive’s rights under Section 2.8 of the
Seller Disclosure Schedule (as defined in the Merger Agreement) including rights
as a third-party beneficiary thereof.

 

12



--------------------------------------------------------------------------------

11. Assignment; Successors and Assigns, etc. Neither the Employer nor the
Executive may make any make any assignment of this Agreement or any interest
herein, by operation of law or otherwise, without the prior written consent of
the other party; provided that the Employer will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Employer to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Employer would be required to perform it if no such succession
had taken place and such assignment and assumption shall not constitute a
termination by the Employer without Cause for purposes of this Agreement. This
Agreement shall inure to the benefit of and be binding upon the Employer and the
Executive, their respective successors, executors, administrators, heirs and
permitted assigns.

12. Enforceability. If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

13. Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

14. Notices. Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by a nationally recognized overnight courier service or by registered or
certified mail, postage prepaid, return receipt requested, to the Executive at
the last address the Executive has filed in writing with the Employer or, in the
case of the Employer, at its main offices, attention of the Employer’s Chief
Executive Officer, and shall be effective on the date of delivery in person or
by courier or three (3) days after the date mailed.

15. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Employer.

16. Governing Law. This is a Florida contract and shall be construed under and
be governed in all respects by the laws of the State of Florida, without giving
effect to the conflict of laws principles of such State. With respect to any
disputes concerning federal law, such disputes shall be determined in accordance
with the law as it would be interpreted and applied by the United States Court
of Appeals for the Eleventh Circuit.

 

13



--------------------------------------------------------------------------------

17. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be taken to be an original;
but such counterparts shall together constitute one and the same document.

18. Certain Additional Payments. In this Agreement there is no provision to
receive a gross-up payment with respect to the excise tax imposed under
Section 4999 of the Code. However, in the event that the senior executives of
the Employer receive more favorable treatment with respect to the treatment of
payments that could be subject to the excise tax imposed under Section 4999 of
the Code, including without limitation the receipt of a gross-up payment,
Section 6(f)(iii) of this Agreement shall not apply and the Executive shall
receive a gross-up payment on terms and conditions no less favorable to the
Executive.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Employer, by its duly authorized officer, and by the Executive, as of the
Effective Date.

 

Boston Private Financial Holdings, Inc. By:  

/s/ Walter M. Pressey

  Walter M. Pressey   President  

/s/ Steven D. Hayworth

  Steven D. Hayworth

 

15



--------------------------------------------------------------------------------

Exhibit A

Release Agreement

For and in consideration of the payments and other benefits described in the
employment agreement dated as of April 18, 2005 (the “Agreement”) by and by and
between Boston Private Financial Holdings, Inc., a Massachusetts corporation
with its headquarters located in Boston, Massachusetts (the “Employer”), and
Steven D. Hayworth (“Executive”), and for other good and valuable consideration,
Executive hereby releases the Employer, its divisions, affiliates, subsidiaries,
parents, branches, predecessors, successors, assigns, officers, directors,
trustees, employees, agents, shareholders, administrators, representatives,
attorneys, insurers and fiduciaries, past, present and future (the “Released
Parties”) from any and all claims of any kind arising out of, or related to, his
employment with the Employer, its affiliates and subsidiaries (collectively,
with the Employer, the “Affiliated Entities”), his separation from employment
with the Affiliated Entities or derivative of Executive’s employment, which
Executive now has or may have against the Released Parties, whether known or
unknown to Executive, by reason of facts which have occurred on or prior to the
date that Executive has signed this Release. Such released claims include,
without limitation, any and all claims under federal, state or local laws
pertaining to employment, including, without limitation, the Age Discrimination
in Employment Act, Title VII of the Civil Rights Act of 1964, as amended, 42
U.S.C. Section 2000e et. seq., the Fair Labor Standards Act, as amended, 29
U.S.C. Section 201 et. seq., the Americans with Disabilities Act, as amended, 42
U.S.C. Section 12101 et. seq. the Reconstruction Era Civil Rights Act, as
amended, 42 U.S.C. Section 1981 et. seq., the Rehabilitation Act of 1973, as
amended, 29 U.S.C. Section 701 et. seq., the Family and Medical Leave Act of
1992, 29 U.S.C. Section 2601 et. seq., and any and all state or local laws
regarding employment discrimination and/or federal, state or local laws of any
type or description regarding employment, including but not limited to any
claims arising from or derivative of Executive’s employment with the Affiliated
Entities; as well as any and all other claims under state contract or tort law
all claims of breach of either express or implied contract, including, but not
limited to, all claims that the Employer engaged in, any tortious conduct; all
claims for salary, wages, bonus pay vacation pay, separation pay, equity
compensation, expense reimbursement, or any other form of compensation; all
claims for attorney’s fees; and all claims for reinstatement of employment with
the Employer,.

Executive has read this Release carefully, acknowledges that Executive has been
given at least 21 days to consider all of its terms and has been advised to
consult with any attorney and any other advisors of Executive’s choice prior to
executing this Release, and Executive fully understands that by signing below
Executive is voluntarily giving up any right which Executive may have to sue or
bring any other claims against the Released Parties, including any rights and
claims under the Age Discrimination in Employment Act. Executive also
understands that Executive has a period of seven days after signing this Release
within which to revoke his agreement, and that neither the Employer nor any
other person is obligated to make any payments or provide any other benefits to
Executive pursuant to the Agreement until eight days have passed since
Executive’s signing of this Release without Executive’s signature having been
revoked, other than the Accrued Obligations and the Other Benefits (in each
case, as defined in the Agreement). Finally, Executive has not been forced or
pressured in any manner whatsoever to sign this Release, and Executive agrees to
all of its terms voluntarily.

 

16



--------------------------------------------------------------------------------

Notwithstanding anything else herein to the contrary, this Release shall not
affect: the obligations of the Affiliated Entities set forth in the Agreement or
other obligations that, in each case, by their terms, are to be performed after
the date hereof by the Affiliated Entities (including, without limitation,
obligations to Executive under any stock option, stock award or agreements or
obligations under any pension plan or other benefit or deferred compensation
plan, all of which shall remain in effect in accordance with their terms);
obligations to indemnify Executive respecting acts or omissions in connection
with Executive’s service as a director, officer or employee of the Affiliated
Entities; any right Executive may have as a shareholder of the Employer; or any
right Executive may have to obtain contribution in the event of the entry of
judgment against Executive as a result of any act or failure to act for which
both Executive and any of the Affiliated Entities are jointly responsible.

This release are final and binding and may not be changed or modified except in
a writing signed by both parties.

 

 

 

  

 

   

Date

   STEVEN D. HAYWORTH    

 

  

 

   

Date

   BOSTON PRIVATE FINANCIAL HOLDINGS, INC.  

 

17



--------------------------------------------------------------------------------

BOSTON PRIVATE WEALTH MANAGEMENT GROUP

INTEROFFICE MEMORANDUM

 

TO:

  JIM DYKE AND DAVID KIRKLAND

CC:

  STEVE HAYWORTH

FROM:

  TIM VAILL

SUBJECT:

  STEVE HAYWORTH COMPENSATION

DATE:

  MAY 4, 2006

CONFIDENTIAL

Gentlemen,

With your permission, I’d like to consider this memo as the “minutes” reflecting
the discussions we had and the decisions we reached at Gibraltar Private Bank’s
Compensation Committee meeting held on April 20, 2006.

The only topic on the agenda at the meeting was the compensation plan for
Chairman & CEO Steven D. Hayworth. We agreed on a new plan, as outlined below. I
recognize that we have an existing Employment Agreement with Mr. Hayworth, and
this new compensation plan is meant only to revise that Agreement to the extent
noted, and does not otherwise change the remainder of the Agreement. We also
agreed that all elements of this plan, insofar as they modify the existing
Agreement, will be retroactive to January 1, 2006.

Base Salary

Mr. Hayworth’s base salary will be $500,000 effective January 1, 2006. Further,
beginning on January 1, 2007, and for each of the four years thereafter,
Mr. Hayworth’s salary increases by $40,000/year, bringing the total to $700,000
on January 1, 2011.

Performance Bonus

Mr. Hayworth will be paid 4% of the Bonus Operating Income (BOI) of the Bank,
adjusted as follows:

 

  •  

A $250,000 extra payment will be made to Mr. Hayworth if in any one calendar
year, BOI growth over the previous year reaches 20%; a second $250,000 extra
payment will be made to Mr. Hayworth if the BOI growth reaches 25%.

 

  •  

If the Bank’s BOI in any one calendar year falls below 15.0%, as compared to the
previous year, a deduction of $250,000 will be taken from the bonus award.



--------------------------------------------------------------------------------

In connection with operating expenses to launch the New York City Gibraltar
office, adjustments to the bonus calculation for Mr. Hayworth will be allowed as
follows:

 

  •  

In calendar year 2006, 100% of the budget-approved net expenses for New York,
will be excluded from Mr. Hayworth’s bonus calculation. We have agreed that the
specific bonus number to be “restored” in the 2006 bonus payment (actually paid
in early 2007) under this provision is $85,000.

 

  •  

In calendar year 2007, 50% of the budget-approved net expenses for New York,
will be excluded from Mr. Hayworth’s bonus calculation. The “restored” amount
for 2007 is $30,000 (payable in early 2008).

 

  •  

Beginning in calendar year 2008, and for all years thereafter, any and all net
expenses generated in the New York profit center will be included in
Mr. Hayworth’s bonus calculation.

Stock Awards (All restricted stock awards have a five-year “cliff” vesting
schedule.)

1. In addition to the stock awards already provided for him in the Agreement,
Mr. Hayworth will be granted a one-time special restricted stock award of 6000
shares to be granted on May 15, 2006. The purpose of this award is to help
bridge the gap between Mr. Hayworth’s former salary (before the acquisition by
Boston Private), and his new salary.

2. If the Bank has pre-tax return on tangible equity of at least 30% in any
calendar year (which, in this particular case only, excludes any merger-related
amortization of intangibles and which excludes 100% of the net expenses for NYC
in 2006 and 50% of the net expenses in NYC for 2007), Mr. Hayworth will receive
a restricted stock grant worth $150,000, to be paid during Q1 of the following
year with the effective stock price as of the last business day of January of
that year.

Options Awards (All stock option awards have a three-year “graded” vesting
schedule.)

Mr. Hayworth was granted 7500 options as a part of the basket of options awarded
to Gibraltar Private Bank.

Agreed to on May 4, 2006, by:

 

/s/ Timothy L. Vaill

    

/s/ Steven D. Hayworth

Timothy L. Vaill      Steven D. Hayworth